 In the Matter Of MEIER & FRANK COMPANY, EMPLOYERandOFFICE.EMPLOYEES INTERNATIONAL UNION, LOCAL No. 11, AFL, PETITIONERCase No. 36-RC-082.-Decided October 120, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before R. J. Wiener,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.!Upon the entire record in this case, the National Labor Relations,Board finds :1.The Employer is engaged in commerce within the meaning of^the National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, engaged in retail merchandising, operates a de-partment store in Portland, Oregon.The Petitioner seeks a unit ofoffice clerical employees at the Employer's store, excluding sales andconfidential employees and supervisors.The Employer contends,among other things, that a single unit of office clerical and salesemployees is the only appropriate unit.The Employer's department store contains 16 floors and a basement,of which the basement and the first 10 floors are sales floors, the 12th,13th, and 14th, are office floors, and the remainder are storage andlocker-room floors. Its 2,750 employees include approximately 1,050sales employees and 400 office clerical employees.Most of the officeclerical employees work principally on the separate office floors, but'Subsequent to the bearing, the Petitioner moved for oral argument and Office Em-ployees International Union moved to file a brief in behalf of the Petitioner.The firstmotion is denied, as in our opinion the issues are sufficiently developed in the recordand the briefs in this proceeding ; the second motion is granted and the brief submittedhas been considered.86 N. L. R. B., No. 71.867351-50-vol.86-34517 -518DECISIONSOF NATIONALLABOR RELATIONS BOARD,some are alsostationed in selling and non-selling departmentsthroughout the store.There are, for example, in office clericalclassi-fications, 22 stenographers and 10 unit control clerks, allin sellingdepartments; there are also 13 typists and 125 office clerks,in sellingand non-selling departments throughout the store, 14 tube roomcashiers, who work in the basement, 3 comptometeroperators, who onoccasion work in the selling departments, and 2 messengers, who workin and out of offices throughout the store.There arealso 30 to 35cashier wrappers who work in sales departments, wrapping merchan-dise and making change for customers, functions performed in otherdepartments by sales personnel.All these employeesare under theimmediate supervision of the managersof the several departmentswhere they are employed.Those who work in sellingdepartmentsare under the same immediate supervisionas sales employees.Officeclerical employees in the store floors have contacts of varying fre-quency with selling employees and customers.Permanent transfers between sales and office personnel occur, andthere are frequent temporary interchanges during major sales events,busy seasons, and office rush periods.Salaries for office clerical andsales employees are comparable and are computed on a monthly basis,but selling employees receive a commission, in addition to a basicsalary.General conditions of employment are the same for bothgroups.The Employer's personnel department handles hirings, dis-charges, promotions, transfers and other labor relations matters forall departments in the store.In earlier cases in which this Board has been asked to determineappropriate units for sales employees in retail stores, in which nounion has sought to represent office employees as a separate group, wehave included office employees in units of sales employees,' much as,in an analogous line of decisions, we have included in production andmaintenance units crafts and other fringe groups who otherwisewould have been unrepresented.3This Employer's office clerical em-ployees, however, constitute a large homogeneous identifiable group,most of whom work separately from: sales employees.We have fre-quently found that office clerical employees may constitutea separatebargaining unit apart from other categories of employment.' In theinstant case, were a second labor organization seeking to represent theoffice clerical and sales employees in a single unit, we would not havehesitated to direct a separate election among the office clerical em-ployees to determine whether they desire to be represented in the2Matterof Spiegel,Inc. d/b/a Spiegel FashionShops,85 N. L. R. B. 437,and cases citedtherein.'Matter ofS. S. PierceCo.,82 N.L. R. B. 1260.4Matter of Chrysler Corporation,58 N. L.R. B. 239;76 N. L. R. B. 55. MEIER& FRANK COMPANY519store-wide unit or in an office clerical unit.Because thesales em-ployees of the Employer are not represented,5 and the Petitioner seeksto represent only the office clerical employees, we see no reason to barthe establishment of the office clerical unit sought by the Petitioner.Because, however, cashier wrappers in considerable measure performthe functions of sales personnel, and we shall exclude them from therequested office clerical unit.We find that office clerical employees 6 at the Employer's Portland,Oregon, retail store, excluding sales employees, confidential secre-taries, cashier wrappers, and supervisors, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Office Employees International. Union, Local No. 11, AFL.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.5Testimony was introduced at the hearing that the Retail Clerks International Associa-tion,AFL, had been engaged in organizing the Employer's sales employees since January1949.'These employees fall within the following categories:timekeepers,creditmen,creditinterviewers,unit control clerks, proofreaders, post-office clerks,credit reporters,credittube girls,messengers,secretaries,key punch operators,tabulating machine operators,stenographers,cashiers,bookkeeping machine operators,telephone operators, comptometeroperators, junior comptometer operators, addressograph operators, typists, file clerks, officeclerks, and apprentice clerks.